DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 06/01/21, 07/28/20 and 12/20/2019 have been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-5 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 claims both a method of using and a method of making a product. A single claim which claims both a method of using and a method of making an apparatus is directed to overlapping statutory categories of invention, hence rendering the scope of the claim unascertainable. Applicant may cancel the claim(s), amend the claim(s) or present a sufficient showing that the claim(s) complies with the statutory requirements.
Claim(s) 9-10 claim both a device (i.e. a vector network analyzer or A non-transitory computer readable storage medium) and a method of using and making. A single claim which claims both an apparatus and the method steps of using and making the apparatus is indefinite. Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Such a claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention.   MPEP § 2173.05(p). Applicant may cancel the claim(s), amend the claim(s) or present a sufficient showing that the claim(s) complies with the statutory requirements.
Dependent Claim(s) 2-5 and 11-18 not specifically addressed share the same 112 rejection as linked claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 9-12, 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (NPL- “Crosstalk Corrections for Coplanar-Waveguid Scattering-Parameter Calibrations”, IEEE TRANSACTIONS ON MICROWAVE THEORY AND TECHNIQUES, VOL. 62, NO. 8, AUGUST 2014, pgs. 1748-1761; hereinafter Williams) in view of Leibfritz et al. (US 20170315206).
Regarding claim 1, Williams teaches in figure(s) 1-20 a new on-wafer S-parameter calibration method, comprising: 
performing calibration (simulated HFSS calibration in figures 4(a), 7) on a waveguide end face (pg. 1 - on-wafer coplanar waveguide) when a probe is not connected (pg. 5 - simulate the direct coupling between the crosstalk standards in the absence of probes and long access lines; figure 7) to a test system; 

    PNG
    media_image1.png
    551
    740
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    446
    775
    media_image2.png
    Greyscale

performing calibration (measured calibration in figures 4(b), 7; pg.1 – VNA has fixed single-mode measurement ports) on each of two probe end faces when the probe is connected to the test system (pg. 5 - measured crosstalk between the probes and access lines; figures 4(b),8); and 
fabricating a crosstalk calibration standard equal to a device under test in length on a substrate of the device under test (pg. 2 – fabricated CPW TRL calibration kit on the same wafer with our DUT to eliminate any differences between the contact geometry used in the calibration structures and the DUT; figure 2), and correcting a crosstalk error (pg. 1 - error model for correcting crosstalk in on-wafer measurements; figures 3,5) of the test system according to the crosstalk calibration standard.  
Williams does not teach explicitly two-port calibration; one-port calibration.
However, Leibfritz teaches in figure(s) 1-8 two-port calibration (para. 49 - two-port calibration measurements on four known calibration standard components short-open-low-through or SOLT; figures 7-8); one-port calibration (para. 49 -  one-port calibration can measure and remove systematic error terms including directivity, source match and reflection tracking; figures 7-8).
Systematic errors are characterized during the calibration process and can be removed during performing the measurements. The major systematic errors comprise errors relating to signal leakage and errors related to signal reflections. The errors relating to signal leakage comprise directivity and crosstalk. The errors related to signal reflections are source and load mismatch and A measurement accessory device connectable to a measurement apparatus or to a device under test wherein the measurement accessory device comprises means for providing characteristic data of said measurement accessory device in machine readable form" (para. 48,abstract).

Regarding claim 2, Williams teaches in figure(s) 1-20 the new on-wafer S-parameter calibration method of claim 1, further comprising: after correcting the crosstalk error of the test system according to the crosstalk calibration standard, establishing a 12-term error model (pg. 1 - a 12-term errormodel that describes the crosstalk between the two ports of the analyzer with a single isolation), and obtaining an S-parameter (pg. 2 - calibration approach determines scattering parameters directly in printed transmission lines) of the device under test after calibration of the test system according to the 12-term error model.  

Regarding claim 3, Williams teaches in figure(s) 1-20 the new on-wafer S-parameter calibration method of claim 2, wherein establishing the 12-term error model (pg. 1 - 12-term error model that describes the crosstalk between the two ports of the analyzer with a single isolation term) comprises: acquiring a first set of error terms through the two-port calibration, and acquiring a second set of error terms through the one-port calibration, where the first set of error terms and the second set of error terms compose an 8-term error model (pg. 3 – coupling terms SX12, SX21, SX43, SX34, SX14, SX41, SX23 and SX32 that model the crosstalk in the measurements); acquiring four crosstalk error terms by correcting the crosstalk error of the test system (pg. 4 - corrected by base calibration to the on-wafer TRL reference plane in the CPW … SX12= SX21, SX43= SX34, SX14 = SX41, SX23 = SX32); and establishing the 12-term error model according to the 8-term error model and the four crosstalk error terms.

Regarding claim 5, Williams teaches in figure(s) 1-20 the new on-chip S-parameter calibration method of claim 1, further comprising: when a length of the device under test is changed (coupling/transmission simulation and measurements using various length dimensions in figures 6, 14-15), repeating the operations of: fabricating the crosstalk calibration standard equal to the device under test in length on the substrate of the device under test (same dimensions for standards and dut in figure 2), and correcting the crosstalk error of the test system according to the crosstalk calibration standard (pg. 10 - measurements of an attenuator with an access line of length whose crosstalk has been corrected with standards of access-line length).

Regarding claim 9, Williams teaches in figure(s) 1-20 a vector network analyzer, a method, comprising: 
performing calibration (simulated HFSS calibration in figures 4(a), 7) on a waveguide end face (pg. 1 - on-wafer coplanar waveguide) when a probe is not connected (pg. 5 - simulate the direct coupling between the crosstalk standards in the absence of probes and long access lines; figure 7) to a test system; 
performing calibration (measured calibration in figures 4(b), 7; pg.1 – VNA has fixed single-mode measurement ports) on each of two probe end faces when the probe is connected to the test system (pg. 5 - measured crosstalk between the probes and access lines; figures 4(b),8); and 
fabricating a crosstalk calibration standard equal to a device under test in length on a substrate of the device under test (pg. 2 – fabricated CPW TRL calibration kit on the same wafer with our DUT to eliminate any differences between the contact geometry used in the calibration structures and the DUT; figure 2), and correcting a crosstalk error (pg. 1 - error model for correcting crosstalk in on-wafer measurements; figures 3,5) of the test system according to the crosstalk calibration standard.  
Williams does not teach explicitly two-port calibration; one-port calibration; comprising a memory, a processor, and computer programs stored in the memory and executable on the processor, wherein the processor performs a method.
However, Leibfritz teaches in figure(s) 1-8 two-port calibration (para. 49 - two-port calibration measurements on four known calibration standard components short-open-low-through or SOLT; figures 7-8); one-port calibration (para. 49 -  one-port calibration can measure and remove systematic error terms including directivity, source match and reflection tracking; figures 7-8); comprising a memory, a processor, and computer programs stored in the memory and executable on the processor, wherein the processor performs a method (para. 24 – characteristic data of said measurement accessory device is stored in a data memory of said measurement apparatus for further processing by a processing unit of said measurement apparatus; para. 58 - measurement apparatus 3 can also give instructions to the test engineer to supply the characteristic data of the different measurement accessory devices 1 one after the other; figures 4,8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Williams by having two-port calibration; one-port calibration; comprising a memory, a processor, and computer programs stored in the memory and executable on the processor, wherein the processor performs a method as taught by Leibfritz in order to improve crosstalk error correction process as evidenced by "Systematic errors are characterized during the calibration process and can be removed during performing the measurements. The major systematic errors comprise errors relating to signal leakage and errors related to signal reflections. The errors relating to signal leakage comprise directivity and crosstalk. The errors related to signal reflections are source and load mismatch and A measurement accessory device connectable to a measurement apparatus or to a device under test wherein the measurement accessory device comprises means for providing characteristic data of said measurement accessory device in machine readable form" (para. 48,abstract).

Regarding claim 10, Williams teaches in figure(s) 1-20 computer programs perform a method (pg. 2 - crosstalk correction, claibration algorithms), comprising: 
performing calibration (simulated HFSS calibration in figures 4(a), 7) on a waveguide end face (pg. 1 - on-wafer coplanar waveguide) when a probe is not connected (pg. 5 - simulate the direct coupling between the crosstalk standards in the absence of probes and long access lines; figure 7) to a test system; 
performing calibration (measured calibration in figures 4(b), 7; pg.1 – VNA has fixed single-mode measurement ports) on each of two probe end faces when the probe is connected to the test system (pg. 5 - measured crosstalk between the probes and access lines; figures 4(b),8); and 
fabricating a crosstalk calibration standard equal to a device under test in length on a substrate of the device under test (pg. 2 – fabricated CPW TRL calibration kit on the same wafer with our DUT to eliminate any differences between the contact geometry used in the calibration structures and the DUT; figure 2), and correcting a crosstalk error (pg. 1 - error model for correcting crosstalk in on-wafer measurements; figures 3,5) of the test system according to the crosstalk calibration standard.  
Williams does not teach explicitly two-port calibration; one-port calibration; a non-transitory computer readable storage medium storing computer programs.
(para. 49 - two-port calibration measurements on four known calibration standard components short-open-low-through or SOLT; figures 7-8); one-port calibration (para. 49 -  one-port calibration can measure and remove systematic error terms including directivity, source match and reflection tracking; figures 7-8); a non-transitory computer readable storage medium storing computer programs (clm. 12 -  measurement accessory device comprises means for providing characteristic data of said measurement accessory device in machine readable form used by said measurement apparatus during measurement of said device under test, a processing unit adapted to process the input characteristic data of said measurement accessory device; figures 4,8) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Williams by having two-port calibration; one-port calibration; a non-transitory computer readable storage medium storing computer programs as taught by Leibfritz in order to improve crosstalk error correction process as evidenced by "Systematic errors are characterized during the calibration process and can be removed during performing the measurements. The major systematic errors comprise errors relating to signal leakage and errors related to signal reflections. The errors relating to signal leakage comprise directivity and crosstalk. The errors related to signal reflections are source and load mismatch and A measurement accessory device connectable to a measurement apparatus or to a device under test wherein the measurement accessory device comprises means for providing characteristic data of said measurement accessory device in machine readable form" (para. 48,abstract).

Regarding claim 11, Williams teaches in figure(s) 1-20 the vector network analyzer of claim 9, the method further comprising: after correcting the crosstalk error of the test system according to the crosstalk calibration standard, establishing a 12-term error model (pg. 1 - 12-term error model that describes the crosstalk between the two ports of the analyzer with a single isolation term), and obtaining an S-parameter (pg. 2 - calibration approach determines scattering parameters directly in printed transmission lines) of the device under test after calibration of the test system according to the 12-term error model.  

Regarding claim 12, Williams teaches in figure(s) 1-20 the vector network analyzer of claim 11, wherein establishing the 12-term error model (pg. 1 - 12-term error model that describes the crosstalk between the two ports of the analyzer with a single isolation term) comprises: acquiring a first set of error terms through the two-port calibration, and acquiring a second set of error terms through the one-port calibration, where the first set of error terms and the second set of error terms compose an 8-term error model (pg. 3 – coupling terms SX12, SX21, SX43, SX34, SX14, SX41, SX23 and SX32 that model the crosstalk in the measurements); acquiring four crosstalk error terms by correcting the crosstalk error of the test system (pg. 4 - corrected by base calibration to the on-wafer TRL reference plane in the CPW … SX12= SX21, SX43= SX34, SX14 = SX41, SX23 = SX32); and establishing the 12-term error model according to the 8-term error model and the four crosstalk error terms.

Regarding claim 14, Williams teaches in figure(s) 1-20 the vector network analyzer of claim 9, the method further comprising: when a length of the device under test is changed (coupling/transmission simulation and measurements using various length dimensions in figures 6, 14-15), repeating the operations of: fabricating the crosstalk calibration standard equal to the device under test in length on the substrate of the device under test (same dimensions for standards and dut in figure 2), and correcting the crosstalk error of the test system according to the crosstalk calibration standard (pg. 10 - measurements of an attenuator with an access line of length whose crosstalk has been corrected with standards of access-line length).  

Regarding claim 15, Williams teaches in figure(s) 1-20 the non-transitory computer readable storage medium of claim 10, the method further comprising: after correcting the crosstalk error of the test system according to the crosstalk calibration standard, establishing a 12-term error model (pg. 1 - 12-term error model that describes the crosstalk between the two ports of the analyzer with a single isolation term), and obtaining an S-parameter (pg. 2 - calibration approach determines scattering parameters directly in printed transmission lines) of the device under test after calibration of the test system according to the 12-term error model.  

Regarding claim 16, Williams teaches in figure(s) 1-20 the non-transitory computer readable storage medium of claim 15, wherein establishing the 12-term error model (pg. 1 - 12-term error model that describes the crosstalk between the two ports of the analyzer with a single isolation term) comprises: acquiring a first set of error terms through the two-port calibration, and acquiring a second set of error terms through the one-port calibration, where the first set of error terms and the second set of error terms compose an 8-term error model (pg. 3 – coupling terms SX12, SX21, SX43, SX34, SX14, SX41, SX23 and SX32 that model the crosstalk in the measurements); acquiring four crosstalk error terms by correcting the crosstalk error of the test system (pg. 4 - corrected by base calibration to the on-wafer TRL reference plane in the CPW … SX12= SX21, SX43= SX34, SX14 = SX41, SX23 = SX32); and establishing the 12-term error model according to the 8-term error model and the four crosstalk error terms.

Regarding claim 18, Williams teaches in figure(s) 1-20 the non-transitory computer readable storage medium of claim 10, the method further comprising: when a length of the device under test is changed (coupling/transmission simulation and measurements using various length dimensions in figures 6, 14-15), repeating the operations of: fabricating the crosstalk calibration standard equal to the device under test in length on the substrate of the device under test (same dimensions for standards and dut in figure 2), and correcting the crosstalk error of the test system according to the crosstalk calibration standard.

Allowable Subject Matter

Claim(s) 4, 13 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 4, 13 and 17, the prior arts of record do not fairly teach or suggest “wherein obtaining the S-parameter of the device under test after calibration of the test system according to the 12-term error model comprises: 
acquiring a first S-parameter through the two-port calibration, where the first S-parameter is an S-parameter in case the device under test is connected in parallel with a crosstalk error network and then cascaded with the probe; 
obtaining an S-parameter of the probe according to the first set of error terms and the second set of error terms; acquiring an S-parameter of the crosstalk error network by correcting the crosstalk error of the test system; and 
obtaining the S-parameter of the device under test after calibration of the test system, according to the first S-parameter, the S-parameter of the probe, and the S-parameter of the crosstalk error network” including all of the limitations of the base claim and any intervening claims.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kasper et al.  (US 10890642) discloses "Calibrating Impedance Measurement Device".
 Chladek et al. (US 20090051380) discloses "lrl vector calibration to the end of the probe needles for non-standard probe cards for ate rf testers".
 Shoulders et al. (US 7256585) discloses "Match-corrected Power Measurements With A Vector Network Analyzer".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868